Title: From John Adams to James Warren, 3 February 1777
From: Adams, John
To: Warren, James


     
      Dear Sir
      Baltimore Feby. 3. 1777
     
     After a very tedious Journey, through the severist Weather, and over very bad Mountains, in one Part of it, and perfect Mortar, in the other Part, I am arrived in good Health, and Spirits at Baltimore.
     Congress is Sitting, and by the best Information I can obtain from our Friends, are very well united and much more Spirited than ever.
     The Recruiting Service goes on, as every Body tells me, from Boston to Baltimore, very well, and it is here said, in Virginia. I cannot Sufficiently express the Sense I have of the indispensible Importance that our State Should be the earliest and most exemplary in compleating our Quota.
     It may be depended upon, that our State is the Barometer At which every other Looks. If the Spirit Mercury rises, there, it will rise in every other Part of the Continent, if it falls there, it will fall every where.
     By all that I can gather, the British Ministry, have Sollicited for Cossacks. The Success is doubtfull. But it is the opinion of a Man in England, whose Intelligence has heretofore proved extreamly exact, that the Ministry will be able to obtain near Twenty thousand Recruits in England Scotland and Ireland and Germany. If this Conjecture is right there is great Reason to Suppose that they will not Venture upon So dangerous a Step as that of procuring Siberians. Their late great Successes will in their opinion render them unnecessary.
     But in all Events, it is our Wisdom, our Prudence our Policy our Cunning, our Duty, our every Thing to destroy, those who are now in America. They are compleatly in our Power and if We do not embrace the opportunity, We shall not only in dust and Ashes repent of our sloth, but it will be but Justice that We should Suffer the wretched Consequences of it. I am Sure, our brave New Englandmen can break the Force at Newport. And even the main Body at Brunswick May be imprisoned. But an Army is wanting. Dont let it be wanting long.
     
     Congress will do and have done what they can but if the States will not execute the Plans and Resolutions of Congress, what is to be expected?
     New England, I find is now in higher Estimation than it has been. Our Troops, have behaved nobly, and turned the Fortune of the War. Pray let us keep up our Credit, as I am sure We can. Adieu, my dear Friend.
    